Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s  amendment filed on 2/1/2021
Claims 1-20 have been submitted for examination
Claims1-20 have been allowed
Allowable Subject Matter
1.	Claims 1- 20 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to  testing circuit for testing a multi-port random access memory includes an input circuit, a first port testing circuit and a second port testing circuit. The input circuit receives a testing clock signal and a test mode enable signal and is configured to provide the testing clock signal according to the test mode enable signal. The first port testing circuit is coupled to the input circuit, and is configured to output a first word line enable signal for a first port of the multi-port random access memory according to the testing clock signal and a first delay signal. The second port testing circuit is coupled to the input circuit, and is configured to output a second word line enable signal for a second port of the multi-port random access memory according to the testing clock signal and a second delay signal. The first word line enable signal and the second word line enable signal are asserted at the same time, and the first word line enable signal is de-asserted before the second word line enable signal. A method adapted for a testing circuit and an apparatus including a device under test and a testing circuit are also introduced.


The prior art of record for example Aitken teaches A multiport memory 18, 20 is provided with multiple data access paths A, B, each having a respective independent clock signal CLKA, CLKB. During self-test operation a duplicate clock enable signal is used to enable one of these clock signals CLKA, CLKB to be used as a shared clock signal by all data access paths A, B. An external memory adjust signal is used to adjust one of these shared clock signals to form a modified shared clock signal for at least one of the data paths being tested. In this way, worst-case scenarios can be more readily investigated comprising clocks with the same frequency but small differences

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized) :  
“A testing circuit for testing a multi-port random access memory, comprising: an input circuit, receiving a testing clock signal and a testing mode enable signal, and providing the testing clock signal according to the testing mode enable signal; a first port testing circuit, coupled to the input circuit, outputting a first word line enable signal for a first port of the multi-port random access memory according to the testing clock signal and a first delay signal; and a second port testing circuit, coupled to the input circuit, outputting a second word line enable signal for a second port of the multi-port random access memory according to the testing clock signal and a second delay signal, wherein the first word line enable signal is configured to activate a write operation in a first-read mode of the multi-port random access memory, the second word line enable signal is configured to activate a read operation in the first-read mode of the multi-port random access memory, the first word line enable signal and the second word line enable signal are asserted at the same time, and the first word line enable signal is de-asserted before the second word line enable signal.”.

	Claims 13 and 20 have allowable limitations similar to claim 1.
	Claims 14-19 depend from claim 13, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SAMIR W RIZK/Primary Examiner, Art Unit 2112